White, Presiding Judge.
Ownership of the animal alleged to have been stolen was laid by the indictment in W. B. Worsham. Worsham testified at the trial, but knew nothing of the theft, nor of the animal stolen. The main State’s witness said that the animal was branded'STY. There was no other proof as to the ownership but this brand, and the record fails to show that this brand, STY, was Worsham’s. To make out the case it was necessary not only to prove ownership as alleged, but, if the prosecution was relying to prove that fact by the brand upon the animal only, then the brand would not have been sufficient evidence of ownership unless it had been further proven that said brand had been duly recorded. (Rev. Stat., art. 4561.)
There is a bill of exceptions, it is true, which shows that de*173fondant objected to the record pffered of the STY brand and several others, but even this bill of exceptions does not set out the record of the STY brand, nor does it set forth the fact that said record of said brand was read in evidence after the court overruled the objections made by defendant to it.
Opinion delivered March 7, 1888.
The evidence wholly and totally, as shown in the transcript before us, fails to prove the ownership of the animal in any one, and consequently is not sufficient to support the verdict and judgment of conviction. Wherefore the judgment is reversed and the cause remanded.

Reversed and remanded.